Title: To James Madison from Phinehas Wheeler, 13 October 1810 (Abstract)
From: Wheeler, Phinehas
To: Madison, James


13 October 1810, Caldwell, Washington County, New York. Requests JM at the next session of Congress to redress the grievances of Revolutionary War veterans. Recalls General Washington’s promise to the effect that all men who were discharged before receiving their pay would have an “honorable Setlement” within a year. Concedes there was a settlement but denies that being paid in certificates circulating at fifty cents on the dollar was honorable. Doubts the government would now pay its officials and soldiers in such a manner and experiences “disagreable fealings” when he hears veterans praised in Congress as heroes and patriots. Declares that he served in Capt. Benjamin Hayward’s company of the Sixth Massachusetts Regiment and claims he was told to consider himself as being on furlough between 10 June 1783 and the ratification of the treaty of peace. Wants his pay for this period.
